Citation Nr: 0203047	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  99-16 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the request for waiver of recovery of loan guaranty 
indebtedness in the original calculated amount of $10,768.70 
plus interest was timely.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from February 1975 to September 
1976 and from April 1980 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.
FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  On September 14, 1992, the veteran received written 
notice of VA loan guaranty indebtedness in the calculated 
amount of $10,768.70 plus interest and his waiver rights by 
"certified mail-return receipt requested."    

3.  The veteran's request for a waiver of recovery of loan 
guaranty indebtedness was received in December 1998. 


CONCLUSION OF LAW

The veteran's request for waiver of recovery of loan guaranty 
indebtedness in the original calculated amount of $10,768.70 
plus interest was not timely filed.  38 U.S.C.A. § 5302(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 1.964(e) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
January 1999 denial and letter from the Committee and the 
June 1999 statement of the case, the RO provided the veteran 
with the applicable law and regulations and gave notice as to 
the requirements for substantiating his claim.  With respect 
to the duty to assist, the Board emphasizes that the 
veteran's claim is legal in nature, such that there is no 
reasonable basis for assisting the veteran in securing 
evidence.  See Sabonis v. Brown, 6 Vet. App. 426 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).  Finally, the 
veteran has had the opportunity to present evidence and 
argument in support of his appeal.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The veteran seeks a waiver of recovery of loan guaranty 
indebtedness in the original calculated amount of $10,768.70 
plus interest.  With respect to any loan guaranteed, insured, 
or made under VA law, VA shall waive payment of an 
indebtedness to VA by the veteran or his spouse under the 
following circumstances: (1) following default and loss of 
the property that was security for the loan, (2) there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver, and (3) where collection of such indebtedness 
would be against equity and good conscience.  38 U.S.C.A. § 
5302(b) and (c) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 1.964(a), 1.965(b) (2001).     

A request for waiver of payment of loan guaranty indebtedness 
shall be made within one year after the date on which the 
debtor receives, by Certified Mail-Return Receipt Requested, 
written notice from VA of the indebtedness.  If written 
notice of indebtedness is sent by means other than Certified 
Mail-Return Receipt Requested, then there is no time limit 
for filing a request for waiver of indebtedness.  38 U.S.C.A. 
§ 5302(b); 38 C.F.R. § 1.964(e).  

The Board notes that, in this case, the original notice of 
the debt and demand letter are not of record.  However, in 
May 1999, VA's Debt Management Center certified that the 
notice and demand letter, with a notice of rights, was sent 
to the veteran and not returned due to an incorrect address.  
The date of the signed Certified Receipt was September 14, 
1992.  The veteran's request for a waiver of recovery of loan 
guaranty indebtedness was received in December 1998.  The 
request was clearly received more than one year after receipt 
of the notice of the debt.  Therefore, the request for a 
waiver was not timely.  38 U.S.C.A. § 5302(b); 38 C.F.R. § 
1.964(e).  

The Board observes that the veteran does not dispute receipt 
of notice of the debt.  In fact, in his December 1998 waiver 
request, he acknowledged receipt of the letter, but indicated 
that he was away and that his wife, who signed the receipt, 
did not understand the letter.  In his February 1999 notice 
of disagreement, the veteran related that he never received 
any letters after the one sent that he did not understand and 
that he did not really remember getting that letter.  
Considering the veteran's own statements and the 
certification from the Debt Management Center, the Board is 
satisfied that the veteran was duly notified of the debt and 
his rights as required by VA law and regulation.      

Because the request for waiver of loan guaranty indebtedness 
does not meet the requirements for timely submission, the 
veteran's claim must be denied for lack of legal merit.  See 
Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis, supra.  


ORDER

Waiver of recovery of loan guaranty indebtedness in the 
original calculated amount of $10,768.70 plus interest is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

